Citation Nr: 1101075	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease (DJD) of the left hand, with primary 
involvement of the left thumb and index finger.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1965.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, in which the RO granted service connection 
for DJD of the left hand, with primary involvement of the left 
thumb and index finger, and assigned a 10 percent evaluation, 
effective June 22, 2004.  In an April 2008 rating decision, the 
RO increased the assigned rating to 20 percent disabling, 
effective from June 22, 2004.  In January 2010, the Board 
remanded this issue for further development.  

The Veteran testified at hearings before a Decision Review 
Officer (DRO) in April 2006 and before the undersigned in October 
2009; transcripts of both hearings have been associated with the 
claims file.  

The appeal previously included the issues of entitlement to 
service connection for bilateral hearing loss, pacemaker implant, 
and hypertension.  The appeal as to these issues was denied by 
the Board in January 2010; hence, these issues are no longer 
before the Board on appeal.  

The issue of entitlement to service connection for DJD of 
the left wrist has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran's DJD of the left hand with index finger 
involvement has been manifested by degenerative arthritic changes 
and a limitation of motion with pain and swelling; amputation has 
not been shown.

2.  The Veteran's DJD of the left hand with thumb involvement has 
been manifested by limitation of motion of the thumb with a gap 
of more than two inches (5.1 cm) between the thumb pad and the 
fingers, with thumb attempting to oppose the fingers; there is no 
evidence of ankylosis or amputation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 
percent for DJD of the left hand with index finger involvement 
have not been met.  38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 
4.1, 4.2, 4.71a, Diagnostic Code 5003, 5229 (2010).

2.  The criteria for an initial disability rating of 20 percent 
for DJD of the left hand with thumb involvement have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71(a) 
Diagnostic Code 5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  An appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In evaluating musculoskeletal disabilities, the Board must also 
consider additional functional limitation due to factors such as 
pain, weakness, fatigability, and incoordination.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The Veteran's DJD of the left hand, with primary involvement of 
the left thumb and index finger is currently assigned a 20 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5229-5228.  With diseases, preference is to be 
given to the number assigned to the disease itself; if the rating 
is determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen. 38 C.F.R. § 4.27 (2010); thus, the hyphenated 
diagnostic code in this case indicates that limitation of motion 
of the index or long finger under Diagnostic Code 5229 is the 
service-connected disorder and that limitation of motion of the 
thumb under Diagnostic Code 5228 is a residual condition.  The 
April 2008 rating decision that assigned this rating contains the 
explanation that a 20 percent rating was found to be warranted 
based on limitation of extension of the thumb (10 percent) and 
limitation of motion resulting in an inability to reach the 
palmar crease with the index and middle fingers (10 percent).

Initially, the February 2005 rating decision had assigned a 10 
percent rating for the disability at issue using Diagnostic Code 
5003, for degenerative arthritis.  Under Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Code 5200 etc.).  
When however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent rating will be assigned where there is X-ray evidence of 
involvement of 2 or more major joints, or 2 or more minor joint 
groups; and a 20 percent rating may be assigned if, there are 
occasional incapacitating exacerbations, in addition to X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  These 10 percent and 20 percent ratings 
based on X-ray findings, will not be combined with ratings based 
on limitation of motion.  38 C.F.R. Part 4, Code 5003 (2010).

In 38 C.F.R. § 4.71a, the rating schedule provides for rating 
unfavorable ankylosis of multiple digits (Diagnostic Codes 5216 
through 5219), favorable ankylosis of multiple digits (Diagnostic 
Codes 5220 through 5223), ankylosis of individual digits 
(Diagnostic Codes 5224 through 5227), and limitation of motion of 
individual digits (Diagnostic Codes 5228 through 5230).  Some 
diagnostic codes pertaining to impairment of the hand and fingers 
apply different disability ratings based upon whether the major 
or minor arm is affected. 38 C.F.R. § 4.71a, Codes 5213 through 
5230.  The diagnostic codes applicable in this case, however, 
which pertain to limitation of motion of individual digits, apply 
the same rating for both the minor and major hand.  Note (5), 
preceding the codes for rating the digits, provides that if there 
is limitation of motion of two or more digits, evaluate each 
digit separately and combine the evaluations.

Under Code 5228, limitation of motion of the thumb, the 
percentage rating is based on the size of the gap between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers.  A noncompensable rating is assigned when there is a 
gap of less than one inch (2.5 cm.).  A 10 percent rating is 
assigned when there is a gap of one to two inches (2.5 cm. to 5.1 
cm.).  A 20 percent rating is assigned when there is a gap of 
more than two inches (5.1 cm.).  

Under Code 5229, limitation of motion of the index or long 
finger, the percentage rating is based on limitation of extension 
and/or the size of the gap between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible.  A noncompensable rating is assigned for a gap 
of less than on inch (2.5 cm.) between the fingertip and the 
crease, and extension limited by no more than 30 degrees.  A 10 
percent evaluation is assigned for a gap of one inch (2.5 cm.) or 
more between the fingertip and the crease, or with extension 
limited by more than 30 degrees.  

Under Code 5230, any limitation of motion of the ring or little 
finger is assigned a noncompensable evaluation.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).

The February 2005 rating decision explained that the Veteran was 
initially assigned a 10 percent disability evaluation for his 
degenerative joint disease of the left hand on the basis of 
painful or limited motion of a group of minor joints, using 
Diagnostic Code 5003.  Multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered groups of minor joints for the purpose 
of rating disability from arthritis.  38 C.F.R. § 4.45(f).  As 
the April 2008 rating decision has indicated that the current 20 
percent disability evaluation is based on compensable limitation 
of motion of the thumb, index, and middle (or long) fingers, 
assignment of a compensable rating using Diagnostic Code 5003 is 
not now appropriate.

In the April 2008 rating decision, the RO rated the Veteran's DJD 
of the left hand, with primary involvement of the left thumb and 
index finger, as 10 percent disabling under Code 5228 for the 
limitation of motion of the thumb and 10 percent disabling under 
Code 5229 for limitation of motion of the index or middle finger, 
for a combined rating of 20 percent.  

In regards to the left index or long finger involvement, the 
Veteran has not been shown to have a gap of one inch (2.5 
centimeters) or more between the tip of either his left index or 
middle finger and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible.  Nor has he 
demonstrated extension limited by more than 30 degrees for either 
of these fingers.  The November 2004 VA examination report 
described only limitation of motion of the thumb.  The May 2006 
VA examination report contained the statement that the Veteran 
had difficulty opposing all digits to the palmar crease fold, but 
did not mention that he was unable to accomplish this motion.  
And the February 2010 VA examination report described the gap 
between the tips of the fingers and the proximal transverse 
crease as zero.  The Board notes that this reported motion does 
not support a schedular 10 percent rating for the left index 
finger or the left long finger.  38 C.F.R. §  4.17a, Code 5229.  

In considering the effect of additional range of motion of the 
left index finger lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, the Board notes that 
additional loss of motion due to these factors was not found on 
VA examination.  On February 2010 VA examination, MCP, PIP, and 
DIP flexion were all 0-90 degrees with some enlargement.  The 
Board notes that for digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal joint has a 
range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a 
(2010).  Nonetheless, the May 2006 VA examination showed that the 
Veteran could not make a fist and had difficulty opposing the 
digits to the palmer crease.  He also grimaced in pain when he 
had to shake hands with the examiner.  Also, at the November 2004 
examination, the Veteran reported that during flare-ups he had 
difficulty making a full fist with stiffness in the fingers.  In 
his notice of disagreement, the Veteran indicated that most 
mornings it took him 10 minutes to button his shirt, that the 
weakness made menial tasks -- such as holding a book, a dinner 
plate, or driving a car - painful, and that he dreaded the simple 
social event of shaking hands, which was a daily occurrence in 
his line of business.  Thus, it is apparent that the current 10 
percent rating for the index or long finger is based on 
limitation of function imposed by pain.  38 C.F.R. §§ 4.40, 4.45; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  

Considering other rating criteria, there is no basis for a higher 
rating for the left index finger involvement.  There is no 
amputation (Diagnostic Code 5153).  There is no ankylosis 
(Diagnostic Code 5225).  There is no evidence that the left index 
finger motion is limited to the point that there is a one inch 
gap between the finger tip and palm (Diagnostic Code 5229).  
There is no limitation of extension (Diagnostic Code 5229).

In regards to the Veteran's left thumb involvement, as evidenced 
by the February 2010 VA examination that revealed a gap, in 
inches, between the tip of the thumb and the fingers as 5.5 
inches an evaluation of 20 percent should be assigned for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with thumb 
attempting to oppose the fingers.  The report of the May 2006 
examination described a 4 degree permanent flexion contracture at 
the metacarpalphalangeal joint of the thumb, although the Veteran 
was able to oppose the thumb to each finger without difficulty.  
The report of the November 2004 VA examination the same 4 degree 
permanent flexion contracture and what was described as slight 
limitation of motion of the thumb.  Again, the Veteran was able 
to oppose the thumb to each finger without difficulty.  Also, 
strength of the pinching to each finger was normal.

The Veteran has continuously reported functional loss due to pain 
and weakness, and the most recent VA examination noted that there 
was evidence of tendonitis at the base of the thumb with some 
loss of muscle mass and decreased strength.  The Board has 
considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
however, as 20 percent is the maximum rating for this disorder 
under the provisions of Diagnostic Code 5228, a higher rating is 
not possible under this diagnostic code.  Therefore, a DeLuca 
analysis would serve no useful purpose since a higher evaluation 
is not assignable on the basis of limitation of motion.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Board has considered rating the Veteran's left thumb 
involvement under all appropriate diagnostic codes.  However, an 
evaluation of 20 percent is the highest award available for a 
thumb injury that does not require amputation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5224.  Furthermore, as there is no 
evidence of ankylosis or amputation, there are no other 
Diagnostic Codes for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5223 (ankylosis of multiple digits); 5224-
5226 (ankylosis of individual digits) (2010); and 5152 
(amputation of thumb).  

Accordingly, a rating in excess of 20 percent is not warranted 
for the Veteran's left thumb involvement of DJD of the left hand.  
As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply. 38 
C.F.R. § 5107(b).

The Board notes that service connection for numbness and scars 
associated with the Veteran's left hand disorder has been granted 
and assigned separate 10 percent disability ratings effective 
from June 22, 2004.  The Veteran has not appealed these assigned 
ratings and these matters and associated symptoms are not before 
the Board.  

This issue involving both the Veteran's left index finger and 
thumb has also been reviewed with consideration of whether staged 
ratings would be warranted.  However, there is no medical 
evidence of record that would warrant a rating in excess of 10 
percent for the Veteran's DJD of the left hand with index finger 
involvement and 20 percent for his DJD of the left hand with 
thumb involvement at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); See Fenderson, supra.  

II.  Other Considerations

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected DJD of the left hand with primary left index finger and 
thumb involvement reasonably describe the Veteran's disability 
level and symptomatology for the appeal periods.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the above 
designated rating periods are adequate, and no referral for an 
extraschedular evaluation is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Furthermore, in the January 2010 remand, 
the Board advised the RO to determine whether referral to the 
Director of Compensation and Pension for an extraschedular rating 
was warranted.  See38 C.F.R. § 3.321(b).  In the October 2010 
SSOC, the RO determined that the evidence did not disclose any 
unusual or exceptional circumstances such as those involving 
marked interference with employment or frequent periods of 
hospitalization, so as to render the application of the regular 
schedular standards impractical and warrant consideration of an 
extra-schedular evaluation by the Director of Compensation and 
Pension.  

Finally, the United States Court of Appeals for Veterans Claims 
(Court) has held that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009). Nevertheless, in the instant case, the evidence of 
record has not shown that the Veteran was unemployable due to the 
service-connected disabilities discussed above; in fact, the 
record shows that the Veteran is employed as the Director of the 
Judicial Marshalls and has not lost any time from work due to the 
above-mentioned disabilities, as noted in the February 2010 VA 
examination report.  Therefore, consideration of a claim for TDIU 
is not required.

Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with 
regard to the Veteran's initial service connection claim was 
furnished to him in July 2004, prior to the date of the appealed 
rating decision.  As this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which granted 
service connection, there can be no prejudice to the Veteran in 
failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).  In a March 
2006 letter, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The issue was most recently readjudicated in an October 
2010 SSOC.

VA is responsible for completing any actions necessary to comply 
with previous remands by the Court or the Board.  The Court has 
held that a claimant has a right to full compliance with prior 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The Board in January 2010 remanded the claim to obtain 
any outstanding treatment records and to provide the Veteran with 
a more recent VA examination.  The RO/AMC was to also consider 
whether referral for extraschedular basis was warranted.  These 
records have been associated with the claims file, the Veteran 
was examined, a referral for an extraschedular basis was 
considered, and the RO/AMC subsequently readjudicated the claim.  
The Board finds that the remand directives from the January 2010 
remand have been completed.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the Veteran's DJD of the left hand with primary 
involvement of the index finger and thumb.  Additionally, the 
Veteran was afforded multiple VA examinations.  These VA 
examinations were fully adequate for the purposes of adjudication 
as they were conducted by qualified healthcare providers based 
upon review of the records, interviews with the Veteran, and 
clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating higher than 10 percent for DJD of the left hand 
with index finger involvement is denied.

An initial rating of 20 percent for a DJD of the left hand with 
thumb involvement is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


